Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S1 of our report dated October 21, 2011with respect to the audited consolidated financial statements of AudioEye, Inc. for the years ended December 31, 2010 and 2009. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas October 21, 2011
